Whitfield, J.,

(after stating the facts.)

In quo warranto proceedings the Attorney General challenges the Constitutional validity of Chapter 9274, Acts of 1923, the various contentions made will be discussed without unnecessary repetition of the grounds of asserted invalidity that are set out in full in the statement.
The requirement of Section 16, Article III of the Constitution is that each law “shall embrace but one subject and matter properly connected therewith, which subject shall be briefly expressed in the title.” As the subject of the Act set out in the státement is the creation of a *280County Welfare Board for each county having a population of over one hundred thousand, with provisions de^ fining the powers and duties and providing for the financial support of such Board and prescribing the qualifications of the members thereof, and as that subject is expressed in the title, it is immaterial that the portion of the title reading “and repealing Chapters 7336 and 8535, Laws of Florida.” does not express the subject of the Acts to be repealed, since such repeal is “matter properly connected” with the subject expressed in the title, and such matter need not be expressed in the title, but the repeal is effective because of conflicting' provisions contained in the Act with or without reference in the title to the express repeals contained in the body of the Act. See State ex rel. Attorney General v. Knowles, 16 Fla. 577; State ex rel. McQuaid v. Commissioners of Duval County, 23 Fla. 483, 3 South. Rep. 193.
The rule that in amending statutes the subject of the amending statute is not sufficiently expressed in the title which contains only the section number of the statute that is to be amended may not apply to provisions in the body of an Act that expressly repeal other statutory provisions ; and provisions expressly repealing prior statutes may be immaterial where such prior statutes are repealed by implication because inconsistent with the new law. The statutes repealed are of kindred nature to the new statute enacted to supersede the repealed statutes.
While the title of an Act is by the Constitution required to briefly express the subject of the enactment, it need not state matters properly connected with such subject that are embraced in the body of the law; and the language used in expressing the subject, of the enactment is within the legislative discretion. If the language of the title considered with reference to the legislative intent *281as shown by the purpose and object of the Act, may by any fair intendment cover the subject of the Act, the Courts will not because of an asserted defective title refuse to give effect to any.matter contained in the body of the enactment that is germain to or properly conected with the subject of the law, where the title is not so worded as to mislead an ordinary mind as to the real purpose and scope of the particular enactment. A wide latitude must of necessity be accorded the Legislature in its enactments of law; and it must be a plain ease of violating the requirements of the organic law as to titles of Acts before the courts -will nullify statutes or portions thereof as not being within the purpose and scope of the subject as expressed in the title and of “matter properly connected therewith.” If the title of an Act fairly gives notice of the subject of the Act so as to reasonably lead to. an inquiry into the body thereof, it is all that is necessary. The title need not be an index to the contents of the Act. Butler v. Terry, 67 Fla. 405, 66 South. Rep. 150.
When a matter is so closely connected with the subject of the Act as to create a doubt whether it is not included within, the courts will not consider the question whether the legislative action upon it violates the constitutional prohibition relating to the titles of laws. County Commissioners of Duval County v. City of Jacksonville, 36 Fla. 196, 18 South. Rep. 339.
When the title is general the Legislature must be considered as put upon notice as to anything in the bill germane to the subject expressed. State ex rel. Gonzalez v. Palmes, 23 Fla. 620, text 629, 3 South. Rep. 171.
The conflict between the Constitution and' a Statute must be palpable, to justify the judiciary in disregarding the latter upon the sole ground that it embraces more than one subject, or that, if there be but one, it is not suffi*282ciently expressed in the title. Montclair v. Ramsdell, 107 U. S. 147, 2 Sup. Ct. Rep. 391.
The generality of the title óf a statute does not invalidate it so long as the title is comprehensive enough to reasonably include within the general subject or the subordinate branches thereof, the several objects which the statute seeks to effect, and does not cover legislation incongruous in itself - and which by no fair intendment can be included as having any necessary and proper connection. Blair v. Chicago,. 201 U. S. 400, text 401, 26 Sup. Ct. Rep. 427; Hoboken v. Pennsylvania R. Co., 124 U. S. 656, 8 Sup. Ct. Rep. 643; Jonesborough City v. Cairo & St. L. R. Co., 110 U. S. 192, 4 Sup. Ct. Rep. 67; State ex rel. Gonzalez v. Palmes, 23 Fla. 620, text 628, 3 South. Rep. 171.
The constitutional requirement is not directed against the generality and comprehensiveness of titles; all its purposes are satisfied when the law has but one general subject or object which is fairly indicated in its title. So long as the generality of the title is not made a cover for legislation incongruous in itself, and the title is not misleading or deceptive but fairly expresses the general subject or object of the law, the mere generality of the title is not an objection. 25 R. C. L. pp. 853, 854, Sec. 99; Holton v. State, 28 Fla. 303, 9 South. Rep. 716; Schiller v. State, 49 Fla. 25, 38 South. Rep. 706; Ex Parte Gilletti, 70 Fla. 442, 70 South. Rep. 446; Ex Parte Pricha, 70 Fla. 265, 70 South. Rep. 406; Saussy v. Davidson, 75 Fla. 422, 78 South. Rep. 336; State v. Henry, 15 La. Ann. 297; 29 Fla. 408.
The Act provides for a public administrative agency and the title is a sufficient compliance with the organic requirement, since it is ample to put upon enquiry all who may be interested in the public matters of the county that may be included in provisions relating to public wel*283fare of any nature or kind. See State ex rel. Hopkins v. Howat, 109 Kan. 376, 198 Pac. Rep. 686, 25 A. L. R. 1210. The title is not misleading as in Webster v. Powell, 36 Fla. 703, 18 South. Rep. 441; and in Brooks v. Hydron, 76 Mich. 273, 42 N. W. Rep. 1122. The generality of the title is not deceptive. See Public Service Co. v. Recktenwald, 290 Ill. 314, 125 N. E. Rep. 271, 8 A. L. R. 466; Perkins v. Board of Gounty Commissioners, 271 Ill. 449, 111 N. E. Rep. 580, Ann. Cas. 1917-A 27; 25 R. C. L. 854. The statute is not incongruous.
The general provision of Article II of the State Constitution that the powers of government shall be divided into three departments, and that no person properly belonging to one of the departments shall exercise any power appertaining to either of the others, except in eases expressly provided for by the Constitution, may not make the appointment of officers an exclusively executive power or function; and unless other organic provisions control, the legislative department may exercise itself or authorize officers of either of the other departments to exercise the power to appoint statutory officers and may make such' authority restrictive or absolute, within organic limitations. See 12 C. J. 898, Sec. 402; Ingard v. Baker, 27 Idaho 124, 147 Pac. Rep. 293; Richardson v. Young, 122 Term. 471, 125 S. W. Rep. 664; Little v. Williamon, 103 S. C. 50, 87 S. E. Rep. 435. Where the Constitution in express terms, confers upon the Governor the power to appoint all officers that may be appointed and are not otherwise provided for by the Constitution or by laws made pursuant to constitutional authority on the particular subject, the Legislature may properly prescribe the qualifications of those who may be appointed to statutory offices, but it cannot directly or indirectly, or' under guise of prescribing qualifications or otherwise, unduly limit or *284encroach upon the power of the Governor to appoint officers .to fill statutory offices; and the provisions as to qualifications must not violate any controlling provision of law. The Legislature cannot under our Constitution authorize any other person or authority to participate in selecting or to hamper the exercise, of executive judgment in making selections for appointments to office. See Westlake v. Merritt, 85 Fla. 27, 95 South. Rep. 662; State v. Washburn, 167 Mo. 680, 67 S. W. 592, 90 Am. St. Rep. 430; State ex rel. Harvey v. Wright, 251 Mo. 325, 158 S. W. 823, Ann. Cas. 1915-A 588; 12 C. J. 837.
The provision of the statute that “such Board shall consist of nine members, composed of five men and four women who are qualified electors of the county in which said Board is created” does not violate the organic provision that “the Legislature shall provide for the election by the people or appointment by the Governor of all State and County officers not otherwise provided for by this constitution,” for the reason that in creating the office the Legislature may prescribe the qualifications of the officers, and the provision requiring both men and women to be appointed on the Board merely recognizes the inherent differences between men and women immutably fixd by nature and also recognizes political equalities imposed by law upon men and women, and qualifies both men and women electors for appointment under the Act. This is permissable even though the number of each sex to be appointed is prescribed,- since all the electors of the county are the body from which the Governor appoints, and designating the number of each sex that may- be appointed is merely incidental to the express qualification of all electors for appointment. The peculiar nature of the special duties make it appropriate that members of both sexes *285be appointed. The Governor’s appointing power is not unduly circumscribed.
It is usual to prescribe tbe qualifications of persons who may be appointed officers to become members of administrative Boards, such qualifications having reference to attainments that peculiarly fit the persons for performing the particular duties imposed by law. See Medical Board, Sec. 2174, Rev. Gen. Stats. 1920; Dental Board, Sec. 2020, Rev. Gen. Stats. 1920; Osteopathic Board, See. 2185, Rev. Gen. Stats. 1920; Optometry Board, Sec. 2193, Rev. Gen. Stats. 1920; Board of Nurses, Sec. 2202, Rev. Gen. Stats. 1920; Board of Pharmacists, Sec. 2211, Rev. Gen. Stats. 1920; Board of Architects, Sec. 2229, Rev. Gen. Stats. 1920; Embalmers Board, Sec. 2258, Rev. Gen. Stats. 1920; Engineer’s Board, Sec. 2275, Revised General Statutes, 1920. All such Boards are composed of statutory officers who are appointed by the Governor. See also Chapter 9201 and 9330, Acts of 1923; Shurtleff v. United States, 189 U. S. 311, 23 Sup. Ct. Rep. 535. The statute requires the Board of Engineers to be composed of three civil engineers, one mining or electrical engineer and one mechanical engineer or naval architect. The Medical Board under Chapter 8415, Acts of 1921, consists of five allopath physicians, three electric physicians and two homeopathic physicians.
It has been held that as to statutory officers, the Legislature in defining the qualifications of such officers may reasonably prescribe the place and length of residence in the State of persons who are eligible to be appointed to such offices by the Governor. State ex rel. Moodie v. Bryan, 50 Fla. 293, 39 South. Rep. 929; that the Legislature may prescribe the qualifications of statutory officers, In re Campbell’s Registration, 197 Pa. St. 581, 47 Atl. Rep. 860, and that the Legislature may provide that a part *286of a Board must be taken from a political party opposed to that of tbe Governor. State ex rel. Harvey v. Wright, 251 Mo. 325, 158 S. W. Rep. 823, Ann. Cas. 1915-A 588. See 22 R. C. L. 407.
The Governor’s appointing power is not unduly limited by the requirement that five men and four women shall be appointed on the County Welfare Boards.
The Constitution in Sections 20 and 21, Article 3, provides that “the Legislature shall not pass special or local laws regulating the jurisdiction and duties of any class of officers, except municipal officers for assessment' and collection of taxes for State and County purposes,” and that such “laws shall be general and of uniform operation throughout the State.”
In providing that “the Legislature shall not pass special or local laws” in any of the “enumerated cases,” and that in all such cases all laws'“shall be general and of uniform operation throughout the State” the Constitution distinguishes between “special or local laws,” and laws that “shall be general and of uniform operation throughout the State” without defining either class of laws; but generality and uniformity of operation do not forbid reasonable classifications; and the legality of a legislative classification depends upon its reasonableness with reference to the nature of the subject upon which the law is to operate. State ex rel. Buford v. Shepard, 84 Fla. 206, 93 South. Rep. 667.
Chapter 9274 is not a “special or local law,” for the reason that it is a law based upon a proper classification that is potentially applicable throughout the State, in that any county may acquire a population of over 100,000, though only one county may now. be in that class. The provision “according to the last Federal census” is progressive and has reference to each Federal census as it *287occurs. Ex Parte Wells, 21 Fla. 480; State ex rel. Lamar v. Jacksonville Terminal Co., 41 Fla. 363, 27 South. Rep. 221; Collier v. Cassady, 63 Fla. 390, 57 South. Rep. 617; Givens v. Hillsborough County, 46 Fla. 502, 35 South. Rep. 88; Whitaker v. Parsons, 80 Fla. 352, 86 South. Rep. 247; Carlton v. Johnson, 61 Fla. 15, 55 South. Rep. 975; Fine v. Moran, 74 Fla. 417, 77 South. Rep. 533; Bloxam v. Florida Cent. & P. R. Co., 35 Fla. 625, 17 South. Rep. 902; Harwood v. Wentworth, 162 U. S. 547, 16 Sup. Ct. Rep. 890; Ex Parte Loving, 178 Mo. 194, 77 S. W. Rep. 508; State ex rel. v. Condon, 108 Tenn. 82, 65 S. W. Rep. 871; Cook v. State, 90 Tenn. 407, 16 S. W. Rep. 471; Archibald v. Clark, 112 Tenn. 532, 82 S. W. Rep. 397; City of Indianapolis v. Navin, 151 Ind. 139, 47 N. E. Rep. 525, 51 N. E. Rep. 80; 25 R. C. L. 818; 227 U. S. 51; Ann. Cases 1915 B. 968; 124 Tenn. 235.
Uniformity of operation throughout the State does not require universality of operation throughout the State. The former relates to similarity of conditions affecting subjects or localities of the State that are appropriately classified. The latter relates to the whole and every part of the State.
A statute relating to subdivisions of the State or to subjects or to persons or things as a class based upon proper distinction and differences that inhere in or peculiar or appropriate to the class, is a general law; while a statute relating to particular subdivisions or portions of the State or to particular places of classified localities, is a local law; and a statute relating to particular persons or things or other particular subjects of a class, is a special law. See 17 Fla. 238.
Classifiieations of counties for governmental purposes based upon population is permissable in enacting general laws. Clark v. Finley, 93 Tex. 171, 54 S. W. Rep. 343; *288Farnum v. Warner, 104 Cal. 677, 38 Pac. Rep. 421; Thomas v. State, 136 Tenn. 47, 188 S. W. Rep. 617; State v. Ames, 91 Minn. 365, 98 N. W. Rep. 190; Hall v. State, 124 Tenn. 235, 137 S. W. Rep. 500; Russell v. Esmeralda County, 32 Nev. 304, 107 Pac. Rep. 890; Murphy v. State, 114 Tenn. 531, 86 S. W. Rep. 711; Cooper v. Rollins, 152 Ga. 588, 110 S. E. Rep. 726, 20 A. L. R. 1105; Commonwealth v. Blackley, 198 Pa. 372, 47 Atl. Rep. 1104.
The decision in Murray v. Board of Com’rs of Ramsey County, 81 Minn. 359, 84 N. W. Rep. 103, on the facts under the controlling organic law is not in conflict with the above citations.
Even if the statute may be regarded as a local or special law, such laws are by the constitution expressly authorized for purposes of county government (Sec. 24, Art.-3). and the act is not'for the “assessment and collection of taxes,” or “regulating the jurisdiction and duties of any class of officers” within the meaning of Section 20, Art. 3 of the Constitution, but it is for the establishment of a public instrumentality to serve a county purpose, not in conflict with, but consonant with the command of Section 3, Article 13 of the Constitution that “The respective counties of the State shall provide in the manner prescribed by law for those of the inhabitants that by reason of age, infirmity or misfortune, may have claims upon the aid and sympathy of society.”
The provisions relating to the duties of county officers are mere incidents to the main purpose of the law, which is not an Act to regulate the assessment and collection of taxes of to regulate the jurisdiction and duties of any class of officers, but provides for the establishment and maintenance of a public institution for county purposes; therefore the provisions of the Act as to the assessment and collection of taxes for the purposes of the Act, and as *289to duties of officers being merely incidental to the main purposes of the Act, do not violate Section 20 of Article 3, particularly in view of Section 24, Article 3-; Section 5, Article 9, and Section 3 of Article 13. Kroegel v. Whyte, 62 Fla. 527, 56 South. Rep. 498; State ex rel. Cheyney v. Sammons, 62 Fla. 303, 57 South. Rep. 196; Lainhart v. Catts, 73 Fla. 735, 75 South. Rep. 47; Bannerman v. Catts, 80 Fla. 170, 85 South. Rep. 336; Berry v. Hardee, 83 Fla. 531, 91 South. Rep. 685.
The county commissioners are provided for by the constitution which declares that “the powers, duties and compensation of such county commissioners shall be prescribed by law.” The constitution is not violated by a provision that the county commissioners shall levy a tax in an amount fixed by other county officers when the statute itself authorizes other county officers to fix the amount within a stated limit. Jones v. Board of Public Instruction, 17 Fla. 411; Hunter v. Owens, 80 Fla. 812, 86 South. Rep. 839. The authority and duties prescribed by Chapter 9274 may be by law conferred upon other officers thán the county commissioners. See State ex rel. Luning v. Johnson, 71 Fla. 363, 72 South. Rep. 477; Board of Comm’rs of Escambia County v. Board of Pilot Comm’rs of Port of Pensacola, 52 Fla. 197, 42 South. Rep. 697. The statute merely adds to the duties of the county commissioners in assessing taxes for county purposes.
The Act relates to a county purpose and is well within the legislative discretion to enact. If the provision as to extending the privileges and use of the county institution and its facilities to non-residents is invalid it may be regarded as eliminated.
The transfer of public property from other county agencies to the new instrumentality for appropriate public county purposes, is within the power of the Legislature *290ancl is matter properly connected with the subject expressed in the title of the Act; and the repeal of the statutes under which the former agencies existed is appropriately a part of the Act under its title, since such repeal is matter properly connected with the establishment of a new agency for similar county purposes, and it is not material whether such repeal be sitfficiently referred to in the title of the Act or not.
The powers and duties of the State Board of Health are not affected by the Act. County property is subject to its control under the law even though the-title be in particular boards, officers, persons or corporations.
The County Welfare Boards provided for by Chapter 9274, Acts of 1923, are not “educational, agricultural, mechanical, mining, transportation, mercantile or other” companies, or associations having an independent existence for private purposes, but each is merely a subordinate agency established in aid of a public purpose, therefore the provision of the Act that each of the County Welfare Boards “shall be a corporation,” &c., does not violate Section 25 of Article III of the Constitution. State ex rel. Moodie v. Bryan, 50 Fla. 293, 39 South. Rep. 929. See Chapter 9201, Acts of 1923, and Section 2439, Revised General Statutes, 1920.
In view of the above quoted provisions of the Constitution relative to county government, to county taxation and to the duty of the counties of the State respectively to provide “in the manner prescribed by law” for those of its inhabitants that by reason of age, infirmity or misfortune, have claims for public aid, Chapter 9274, Acts of 1923, cannot fairly be said to violate organic law so as to render the statute inoperative and void.
Affirmed.
*291Taylor, C. J. and Terrell, J., concur.
West, J., concurs in conclusion.
Ellis and Browne, J. J., dissent.